DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

Previous Claim Rejections - 35 USC § 112 to Claim 1 is withdrawn in view of Applicant’s Amendment filed on 12/03/2021.


Claim Rejections - 35 USC § 101

Previous Claim Rejections - 35 USC § 101 to Claim 14 is withdrawn in view of Applicant’s Amendment filed on 12/03/2021.

Response to Arguments
Applicant’s arguments, see pages 7+ of Remarks, filed 12/03/2021, with respect to the rejection(s) of claims 1-14 under Claim Rejections - 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sanders et al. (U.S. Patent No. 11,023,520) and Lee et al. (U.S. Pub. No. 2020/0004493).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (U.S. Patent No. 11,023,520) in view of Lee et al. (U.S. Pub. No. 2020/0004493).


Regarding claims 1, 13 and 14, Sanders et al. discloses an apparatus comprising 
a display (see fig. 1C (display, 180)); and 
a processor configured to (see fig. 1C (processors, 184)):
obtain sound data output from an external device playing content including a first type of content (considered as song) and a second type of content (considered as television program or movie) (see col. 8, lines 45-col. 9, lines 23 and fig. 2; audio 
determine the first type of content corresponding to the first content and the second type of content corresponding to the second content included in the obtained sound data wherein the first type of content is different from the second type of content (see col. 8, lines 45-col. 9, lines 23 and fig. 2; audio background of song is different from audio background of television program or movie); 
generate a first related information corresponding to the first type of content corresponding to the first content and a second related information corresponding to the second type of content corresponding to the second content (see col. 9, lines 11-23 and fig. 2; if the background audio is a song, related terms can include, for example, the song title, lyric, performing artist etc. and if the background audio is a television program or movie, related terms can include, for example, the actor, the producers, the title of the program or movie etc.); and 
cause the display to display the generated first related information and the generated second related information (see col. 10, lines 46-50 and fig. 2).
However, Sanders et al. is silent as to an artificial intelligence apparatus for providing visual information.
In an analogous art, Lee et al. discloses artificial intelligence apparatus for providing visual information (see paragraph 0026).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Sanders et al. with the teachings of Lee et 

Regarding claim 2, Sanders et al. and Lee et al. discloses everything claimed as applied above (see claim 1).  Sanders et al. discloses wherein the processor is further configured to: determine at least one item to be included in the generated first or second related information, wherein the first related information or the second related information is generated based on the determined at least one item (see col. 9, lines 11-23 and fig. 2).

Regarding claim 3, Sanders et al. and Lee et al. discloses everything claimed as applied above (see claim 2).  Sanders et al. discloses wherein the processor is further configured to: 
determine whether the sound data is output from a TV or a radio (see col. 3, lines 1-10); and
obtain program information of the TV or the radio based on a determination that the sound data is a sound output from the TV or the radio (see col. 3, lines 1-21); wherein 
the first or second related information is generated using the obtained program information (see col. 3, lines 1-21).

claim 5, Sanders et al. and Lee et al. discloses everything claimed as applied above (see claim 2).  Lee et al. discloses wherein the processor is further configured to: 
classify information included in the first or second  related information into at least one category (see paragraphs 0135-0136 and fig. 8); and 
output each classified information on each page corresponding to each category (see paragraphs 0135-0136 and fig. 8),
wherein the page includes an indication indicating a position of a current page relative to total pages, or title or tag information for identifying the category corresponding to the current page (see paragraphs 0135-0138 and fig. 8).

Regarding claim 7, Sanders et al. and Lee et al. discloses everything claimed as applied above (see claim 2).  Sanders et al. discloses wherein the processor is further configured to: based on the first or second of type of content corresponding to music, determine the item including at least one of a title, an artist, an album name, an album release date, or lyrics of the music; wherein the generated first related information or the second related information includes the determined item (see col. 9, lines 11-23 and fig. 2).

Regarding claim 10, Sanders et al. and Lee et al. discloses everything claimed as applied above (see claim 2).  Sanders et al. discloses wherein the processor is further configured to:


Regarding claim 11, Sanders et al. and Lee et al. discloses everything claimed as applied above (see claim 1).  Lee et al. discloses convert the sound data into text using a speech to text (STT) engine (see paragraphs 0080-0082, 0086, 0120 and fig. 6); and
determine the type of the content in the converted text using a natural language processing engine (see paragraphs 0080-0082, 0086, 0120 and fig. 6),
wherein at least one of the STT engine or the natural language processing engine is learned using a machine learning algorithm or a deep learning algorithm (see paragraphs 0080-0082, 0086, 0120 and fig. 6).

Regarding claim 12, Sanders et al. and Lee et al. discloses everything claimed as applied above (see claim 11).  Lee et al. discloses based on a command being included in the sound data, determine the type of the content as a command (see paragraphs 0029, 0056, 0076, 0163-0165);
obtain intention information corresponding to the sound data using the natural language processing engine (see paragraphs 0029, 0056, 0076, 0163-0165); and
generate a response of the intention information as the first or second related information (see paragraph 0057, 0165).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. and Lee et al. as applied to claim 3 above, and further in view of Baumgartner (U.S. Pub. No. 2005/0160458).

Regarding claim 4, Sanders et al. and Lee et al. discloses everything claimed as applied above (see claim 3).  However, Sanders et al. and Lee et al. are silent as to wherein the processor is further configured to: obtain an electronic program guide (EPG) of the TV or the radio, wherein the first or second related information is generated using the EPG.
Baumgartner discloses wherein the processor is further configured to: obtain an electronic program guide (EPG) of the TV or the radio, wherein the first or second related information is generated using the EPG (see fig. 16).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Sanders et al. and Lee et al. with the teachings of Baumgartner, the motivation being to provide more detailed information. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. and Lee et al. as applied to claim 3 above, and further in view of Olds (U.S. Patent No. 10,157,401).


claim 6, Sanders et al. and Lee et al. discloses everything claimed as applied above (see claim 5).  Lee et al. discloses wherein the processor is further configured to:
determine a user preference category among the at least one category (see paragraphs 0115-0117); and
preferentially output a page corresponding to the user preference category when outputting the related information (see paragraph 0118).
However, Sanders et al. and Lee et al. are silent as to wherein the user preference category is a category having a highest preference score, where the preference score is higher as a user output request frequency is higher and is lower as a time duration between a current time and a user output request timing is longer.
Olds discloses wherein the user preference category is a category having a highest preference score, where the preference score is higher as a user output request frequency is higher and is lower as a time duration between a current time and a user output request timing is longer (see col. 6, lines 6-21 and fig. 3(306)).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Sanders et al. and Lee et al. with the teachings of Olds, the motivation being to determining user’s viewing interest. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. and Lee et al. as applied to claim 7 above, and further in view of Juristovski et al. (U.S. Pub. No. 2012/0221975).

Regarding claim 8, Sanders et al. and Lee et al. discloses everything claimed as applied above (see claim 2).  However, Sanders et al. and Lee et al. are silent as to discloses based on the first or second related information including the lyrics of the music included in the obtained sound data to a progression of the lyrics of the music and cause the display to display unit, the lyrics of the music in accordance with the matched progression.
Juristovski et al. discloses based on the first or second related information including the lyrics of the music included in the obtained sound data to a progression of the lyrics of the music (see paragraphs 0056-0058); and
cause the display to display unit, the lyrics of the music in accordance with the matched progression (see paragraphs 0056-0058).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Sanders et al. and Lee et al. with the teachings of Juristovski et al., the motivation being to provide enhanced features. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. and Lee et al. as applied to claim 2 above, and further in view of Kim et al. (U.S. Pub. No. 2008/0134241).

Regarding claim 9, Sanders et al. and Lee et al. discloses everything claimed as applied above (see claim 2).   However, Sanders et al. and Lee et al. are silent as to 
Kim et al. discloses wherein the processor is further configured to: based on the first or the second type of the content corresponding to a shopping broadcast, determine the item, including at least one of a name, specification information, price information, or similar product information of a product sold in the shopping broadcast, wherein the generated first related information or the second related information includes the determined item (see paragraph 0019).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Sanders et al. and Lee et al. with the teachings of Kim et al., the motivation being to display items for sale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                             February 10, 2022